Citation Nr: 1810359	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 




INTRODUCTION

The Veteran served on active duty for training (ADUTRA) from November 1974 to June 1975 and on active duty from October 1976 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2017, the Board remanded the matters to afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder and sleeping disorder.  The record indicates that a request was made for a VA examination.  A December 2017 VA mental disorder examination note indicates that the Veteran was scheduled for an examination, but "[a]pparently the veteran, if he came to the clinic at all, left for unknown reasons prior to being seen by this examiner."  A later note indicates that the Veteran failed to appear for the examinations.   It is unclear as to whether the Veteran was properly notified about the VA examinations.  There is no letter of record which indicates that the Veteran was properly informed about his scheduled examination.  Therefore, on remand, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the etiology of his acquired psychiatric disorder and sleeping disorder.  A copy of the letter notifying the Veteran of the scheduled appointment should be associated with the electronic claims folder.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review prior to the examination.  The examiner is requested to provide an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's acquired psychiatric disorder, to include depression, was incurred in or otherwise related to service.

(b)  Opine whether the Veteran suffers from a clinically diagnosable sleep disorder.  

(c)  If so, whether it is at least as likely as not (50 percent probability or greater) that any sleep disorder was incurred in or otherwise related to service.

The examiner's attention is directed to, but not limited to, the following:

i.  service treatment records which indicat that the Veteran reported trouble sleeping, depression, excessive worry and nervous trouble on his medical history survey and 

ii.  the Veteran's April 2013 DRO hearing testimony that he did not seek treatment post service due to lack of insurance. 

A complete rationale for all opinions reached must be provided.

2.  Ensure that the information and opinions provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




